NOT FOR PUBLICATION                        FILED
                        UNITED STATES COURT OF APPEALS                      DEC 16 2021
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In the Matter of: PG&E CORPORATION;                 No.   21-15025
PACIFIC GAS AND ELECTRIC
COMPANY,                                            D.C. No. 4:20-cv-04949-HSG

                   Debtors,
                                                    MEMORANDUM*
------------------------------

CANYON CAPITAL ADVISORS LLC,

                   Appellant,

  v.

PG&E CORPORATION; et al.,

                   Appellees.

                      Appeal from the United States District Court
                        for the Northern District of California
                    Haywood S. Gilliam, Jr., District Judge, Presiding

                                 Submitted December 6, 2021**
                                   San Francisco, California

Before: LUCERO,*** IKUTA, and VANDYKE, Circuit Judges.

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Appellant Canyon Capital Advisors LLC (“Canyon”) appeals the district

court’s dismissal of its appeal of a bankruptcy court order confirming Appellees’

(“the Debtors”) Chapter 11 reorganization plan (“the Plan”). The parties’

underlying dispute centers on the amount of post-petition interest Canyon is owed

under the Plan on its unsecured, unimpaired claims. The district court dismissed

Canyon’s appeal on three independent grounds, concluding that: (1) Canyon’s

notice of appeal was untimely under applicable Federal Rules of Bankruptcy

Procedure; (2) Canyon forfeited its right to appeal by failing to provide formal

notice of its objection to the Plan’s post-petition interest provisions; and (3) release

and injunction clauses in the confirmed Plan barred Canyon’s appeal. Exercising

jurisdiction under 28 U.S.C. § 158(d)(1), we affirm on the first ground and decline

to reach the other two.

      Federal Rule of Bankruptcy Procedure 8002(a)(1) requires that “a notice of

appeal must be filed with the bankruptcy clerk within 14 days after entry of the

judgment, order, or decree being appealed.” Fed. R. Bankr. P. 8002(a)(1). A party

that does not file within this initial fourteen-day period may look to Rule

8002(a)(3), which states that when one party has filed a timely notice of appeal

from a bankruptcy court order, “any other party may file a notice of appeal within


      ***
            The Honorable Carlos F. Lucero, United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.

                                           2
14 days after the date when the first notice was filed.” Fed. R. Bankr. P.

8002(a)(3).

      In this case, the bankruptcy court’s order approving the Debtors’ plan

(“Confirmation Order”) issued June 20, 2020. The first notice of appeal of the

Confirmation Order was filed by the Public Employees Retirement Association of

New Mexico (“PERA”) on July 2. However, Canyon did not file its notice of

appeal until July 17, 2020, nearly a month after the Confirmation Order was

entered and fifteen days after PERA noticed the first appeal of the Confirmation

Order. As a result, the district court concluded that Canyon’s appeal was untimely

under Rules 8002(a)(1) and 8002(a)(3).

      Canyon argues that its fourteen-day appeal period under Rule 8002(a)(3)

actually began on July 3, 2020, when the Ad Hoc Committee of Holders of Trade

Claims (“Trade Committee”) filed its notice of appeal. Canyon claims that both it

and the Trade Committee sought appeal not of the Confirmation Order, but of an

earlier interlocutory order regarding the rate of post-petition interest the Plan was

required to pay on unsecured, unimpaired claims (“PPI Order”). Because the

Trade Committee noticed the first appeal of the PPI Order on July 3, and Canyon

filed its appeal of that order on July 17, Canyon argues it satisfied the fourteen-day

deadline under Rule 8002(a)(3).




                                           3
      This argument fails. As an initial matter, Canyon’s characterization is at

odds with how the parties themselves framed their appeals. Both Canyon and the

Trade Committee stated in their notices that they were appealing from the

bankruptcy court’s Confirmation Order. A footnote in Canyon’s notice even

referred to the Trade Committee’s appeal as “an appeal of the Confirmation

Order.” By contrast, the notices did not expressly seek appeal of the PPI Order,

but instead stated that order was “incorporate[d] by reference” in the Confirmation

Order. More generally, Canyon’s argument ignores that only the Confirmation

Order fixed the rights and obligations of the parties, including the amount of post-

petition interest Canyon was to be paid on the claims at issue in this case, by

expressly incorporating the PPI Order and approving the Plan. Because PERA, the

Trade Committee, and Canyon all sought to appeal the Confirmation Order, the

district court properly concluded that Canyon’s fourteen-day window under Rule

8002(a)(3) to file its notice of appeal began on July 2. Canyon did not file its

notice until fifteen days later, and therefore its appeal was untimely.

       The district court held it lacked jurisdiction as a result of Canyon’s untimely

appeal. See, e.g., In re Ozenne, 841 F.3d 810, 814 (9th Cir. 2016). We have

“leeway to choose among threshold grounds for denying audience to a case on the

merits.” Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 431

(2007) (quotation omitted). We need not address in this case whether Rule 8002 is


                                          4
jurisdictional, because PG&E properly invoked the rule in its motion to dismiss.

“If properly invoked, mandatory claim-processing rules must be enforced.” Hamer

v. Neighborhood Hous. Servs. of Chicago, 138 S. Ct. 13, 17 (2017). Therefore, the

district court did not err in dismissing Canyon’s appeal for failure to file a timely

notice of appeal under Rule 8002.

      Because the district court did not err in dismissing Canyon’s untimely

appeal, we decline to consider whether Canyon forfeited its objections to the Plan

or was barred by the Plan’s terms from pursuing this appeal.

      AFFIRMED.




                                           5